Citation Nr: 1450301	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-14 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to July 1966.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  He claims exposure to acoustic trauma during his military service, most notably jet engine noise as a warehouse clerk in the Air Force.  As such is consistent with the circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(b).

In November 2011, a VA audiologist diagnosed sensorineural hearing loss in the right ear and mixed hearing loss in the left ear.  The VA audiologist noted that the Veteran's hearing loss was consistent with possible otosclerosis, which also can cause tinnitus.  In light of this opinion, the VA audiologist was unable to determine whether the Veteran's hearing loss and tinnitus were caused by or a result of his military service without resorting to speculation.  She suggested that the Veteran be evaluated by an otolaryngologist.  

In December 2011, a VA otolaryngologist determined the Veteran does not have otosclerosis or any other ear or peripheral vestibular condition.  The VA otolarynologist, however, failed to address the etiology of the Veteran's diagnosed hearing loss, as well as the claimed tinnitus.  

Once VA provides an examination to a veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  A medical opinion is adequate if it (1) is based on a correct factual premise, (2) is based on the pertinent medical history and examinations, (3) is not plagued by ambiguity or inconsistency, and (4) provides sufficient detail to fully inform the Board on its medical question.  Monzingo v. Shinseki, 26 Vet. App. 97, 109 (2012).  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In light of the above, further development is required in order to obtain an adequate medical opinion addressing the etiology of the claimed hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the VA otolaryngologist who conducted the December 2011 examination regarding the nature and etiology of the Veteran's diagnosed hearing loss and claimed tinnitus and the likelihood (very likely, as likely as not, or unlikely) that either condition is connected to acoustic trauma the Veteran suffered during military service.  If the December 2011 examiner is unavailable, the claims folder must be provided to another examiner who is at least as equally qualified in order to obtain the requested opinion.  The Veteran must be scheduled for an additional examination if deemed necessary to provide the requested opinion.

The examiner must consider the phrase "as likely as not" does not mean merely "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The entire claims file and a copy of this REMAND must be made available to the examiner rendering the requested opinion.  The examiner must review the claims file and pertinent evidence in Virtual VA before rendering an opinion. 

The examiner must also provide explanatory rationale for his/her opinion, citing to specific evidence supporting it.  If the requested opinion cannot be provided without resorting to mere speculation, the reviewer must clearly and specifically note this in the report, and explain why this is so.  If the reviewer concludes that there is insufficient information to provide an etiologic opinion, the reviewer must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge have been exhausted.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented to avoid further delay.  See 38 C.F.R. § 4.2 (2013); Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then readjudicate the claim.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond before returning the file to the Board for further consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



